F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAY 11 2005
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    GEORGE WILLIAM JOHNSON,

                Plaintiff-Appellant,

    v.                                                    No. 04-6245
                                                    (D.C. No. CV-03-483-R)
    WACKENHUT CORRECTIONS                                 (W.D. Okla.)
    CORPORATION; DAYTON J.
    POPPELL, Warden; MARK FOGEL,
    MD; SANDRA ATWOOD; RON
    WARD; and FIVE UNKNOWN JOHN
    DOE CORRECTIONAL OFFICERS,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before LUCERO , PORFILIO , and BALDOCK , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff George Johnson, a prisoner appearing     pro se , appeals the district

court’s dismissal of his complaint against defendants Wackenhut Correctional

Corporation (WCC); Dayton Poppell, its warden; Mark Fogle, M.D. and Sandra

Atwood, health professionals employed by WCC; Ron Ward, Director of the

Oklahoma Department of Corrections; and five unidentified correctional officers.         1



We affirm.

                                           I.

      Plaintiff alleges that, on March 12, 2001, five unidentified correctional

officers at the Lawton Correctional Facility (LCF) operated by WCC allowed four

inmates to enter his locked cell and assault him, in deliberate indifference to his

health and safety in violation of his Eighth Amendment rights. He further alleges

medical staff at LCF gave him inadequate medical care following the assault in

deliberate indifference to his medical needs. Finally, he alleges he was placed in

solitary confinement following the assault, and that an LCF employee taped a note

to his cell door prohibiting security staff and inmates from having any contact

with him, in violation of his due process and Eighth Amendment rights as well as

his rights under the Americans with Disabilities Act (ADA).



1
      Plaintiff also named as a defendant Southwestern Medical Center (SWMC),
through its supervisory board. The district court granted summary judgment in
favor of SWMC and plaintiff does not assert any claim of error on appeal with
respect to that dismissal.

                                          -2-
       Plaintiff filed his complaint on April 9, 2003 alleging claims under 42

U.S.C. § 1983 and the ADA. In it, he admitted that he had not exhausted his

administrative remedies, but alleged he was prevented from doing so by

defendants. The district court denied defendants’ initial motions to dismiss the

§ 1983 claims for failure to exhaust administrative remedies under 42 U.S.C.

§ 1997e, ruling that plaintiff had raised at least an inference that prison officials

had prevented him from utilizing the grievance procedure. It then dismissed all

claims against defendant Ward for failure to state a claim under Fed. R. Civ. P.

12(b). It further dismissed the ADA claims against all of the remaining

defendants, with the exception of WCC, ruling these claims were barred against

these defendants under the Eleventh Amendment’s sovereign immunity. The

district court ordered the remaining defendants to prepare a   Martinez report, see

Martinez v. Aaron , 570 F.2d 317, 319 (10th Cir. 1978), and gave plaintiff fifteen

days after the filing of that report to serve the unidentified John Doe defendants.

       Defendants then filed a   Martinez report and a simultaneous motion for

summary judgment. After giving plaintiff an opportunity to respond, the district

court granted the defendants’ motion for summary judgment. It ruled that

plaintiff had failed to effect service on the unknown John Doe defendants. It

further dismissed plaintiff’s § 1983 civil rights claims for failure to exhaust

administrative remedies because plaintiff presented no evidence that he had ever


                                            -3-
attempted to pursue his administrative remedies. Finally, it dismissed his ADA

claim against WCC.

                                            II.

       The Prison Litigation Reform Act provides that an inmate must exhaust

administrative procedures before bringing a § 1983 action with respect to prison

conditions. 42 U.S.C. § 1997e(a). This exhaustion requirement is mandatory and

exists regardless of whether the suit involves “general circumstances or particular

episodes,” Porter v. Nussle , 534 U.S. 516, 532 (2002), or whether the available

remedies appear able to provide the relief sought,    Booth v. Churner , 532 U.S.
731, 741 (2001). In a § 1983 action, the burden is on the prisoner to sufficiently

plead exhaustion of administrative remedies under § 1997e(a), which includes

supplying supporting information or documentation of the exhaustion of his

prison grievance proceedings.     Steele v. Fed. Bureau of Prisons    , 355 F.3d 1204,

1209-10 (10th Cir. 2003). In order to exhaust administrative procedures, the

inmate must see the grievance process to its conclusion; the doctrine of

substantial compliance does not apply, and there is no exception for when the

inmate fails to cure a procedural deficiency or neglects to employ available

internal processes before the time expires for pursuing them.        Jernigan v.

Stuchell , 304 F.3d 1030, 1032-33 (10th Cir. 2002). We review         de novo a district




                                            -4-
court’s dismissal for failure to exhaust administrative remedies under § 1997e(a).

Id. at 1032.

      Plaintiff contends that he was prevented from availing himself of the

grievance procedure by virtue of the note he claims was placed on his cell door

barring contact with prison staff and inmates, and because he could not write with

his right hand. Courts have held that refusing a prisoner grievance forms could

raise an inference that the prisoner has exhausted “available” administrative

remedies. See Miller v. Norris , 247 F.3d 736, 738, 740 (8th Cir. 2001) (“We

believe that a remedy that prison officials prevent a prisoner from ‘utiliz[ing]’ is

not an ‘available’ remedy under § 1997e(a)”). Here, however, plaintiff presented

no evidence indicating that he ever made any attempt to grieve his § 1983 claim.

Nor is there any evidence that any LCF official prevented him from receiving any

assistance he might have needed to begin the grievance process. It is undisputed

that, notwithstanding any note on his cell door, Mr. Johnson had regular, daily

contact with the prison medical staff, yet there is no evidence that he ever

requested a grievance form or otherwise requested assistance with the grievance

process from any medical staff, or any other prison staff, inmate or law clerk.

There is also no evidence that plaintiff ever attempted to file an untimely

grievance form, either upon his release from the medical unit or protective

custody or upon his transfer to a different prison in July 2001.


                                          -5-
      Plaintiff argues on appeal that, in their    Martinez report, defendants failed to

interview the witnesses who would have testified that he requested a grievance

form while he was in the medical unit. It was his obligation, however, not the

defendants, to present any information or documentation supporting his claim that

he attempted to exhaust his prison grievance remedies.       Steele , 355 F.3d at 1209-

10. Thus, the alleged note did not prevent him from exhausting his administrative

remedies.

      Plaintiff’s argument that he was unable to write is equally unavailing. The

only mention in the medical records of any possible paralysis in his right side was

a single notation in July 2001, more than three months after his injury. Prior to

that, there is only one notation, on March 18, 2001, indicating that he was unable

to write. All of the other medical reports, including reports after July 2001,

describe plaintiff as having a weakened grip in his right hand, not an inability to

write. Moreover, it is undisputed that the grievance procedures at LCF permit an

inmate to request assistance if he is unable to write for any reason, and, as noted

above, there is no evidence that plaintiff ever requested any such assistance.

Thus, the injury to his right hand did not prevent him from timely exhausting his

administrative remedies.

      Plaintiff’s claim that defendants denied him access to LCF’s grievance

procedures and failed to provide him with reasonable accommodation in violation


                                             -6-
of his rights under the ADA similarly fails. Even assuming, purely for the sake of

argument, that an inmate can assert an ADA claim for monetary damages against

state prison officials,   2
                              plaintiff presented insufficient evidence that he is a

qualified individual with a disability under the ADA, and presented no evidence

that he was in any way denied the benefits of LCF’s prison grievance procedure

or was denied any reasonable accommodation or was otherwise discriminated

against by any defendant. Finally, we find no abuse of discretion in the district

court’s dismissal of claims against the unknown John Doe defendants for failure

to effect service.   See Hendry v. Schneider , 116 F.3d 446, 449 (10th Cir. 1997).

       The judgment of the district court is AFFIRMED. The mandate shall issue

forthwith. We remind plaintiff that he must continue making partial payments

until the entire balance of the appellate filing fee is paid.

                                                           Entered for the Court



                                                           Bobby R. Baldock
                                                           Circuit Judge




2
      But see Cochran v. Pinchak , 401 F.3d 184, 193 (3d Cir. 2005) (holding that
ADA did not validly abrogate state’s immunity for monetary claims brought by
inmates under the ADA); Miller v. King , 384 F.3d 1248, 1275-76 (11th Cir. 2004)
(same).

                                                -7-